On Petition for Rehearing.
Arterburn, J.
This was a prosecution for perjury and this Court divided evenly (J. Lewis not participating) on whether or not the oath administered was defective. Judges Jackson and Mote contended the oath was insufficient, while Judges Arterburn and Hunter took the position that the oath, although informal in nature, was sufficient legally. (See Cassorla v. State [1968], 251 Ind. 390, 237 N. E. 2d 89.) The judgment of the trial court was accordingly affirmed.
Now, on rehearing, the appellant calls our attention to the fact that the divided opinions handed down by the Court failed to dispose of a question and issue presented, namely, that in a criminal charge of perjury it *399is necessary that the evidence for conviction be supported by the direct testimony of at least two witnesses, or one witness and .corroborating facts and circumstances. In this case the only testimony was that of an admitted prostitute, which contradicted the testimony of the appellant as to the truthfulness of the statement. There was no corroborating evidence to support the testimony of the state on that material issue.
The case of Hann v. State of Indiana (1916), 185 Ind. 56, 113 N. E. 304 is cited in support of appellant’s position. It appears to us that this is the law in Indiana and there may be logic and reason behind such a rule of evidence to support a conviction in a perjury case. We find, therefore, that the evidence is insufficient to support the conviction of perjury.
The petition for rehearing is granted and the judgment of the trial court is reversed, with directions to grant a new trial.
Hunter, Jackson and DeBruler, JJ. concur.
Lewis, C.J. not participating.
Note. — Reported in 241 N. E. 2d 365.